DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant' s arguments and amendments filed on 4/27/2022 have been acknowledged and entered.
Claims 1, and 3-10 are pending. 
Claims 1, 3, and 9 have been amended.
Claim 2 has been canceled.
No new claims have been added.

Claim Interpretation
It is maintained for the records that Applicant has acted as Applicant’s own lexicographer in that the specification paragraph [0038] specifically defines a combination of a first insulation layer a second insulation layer and associated adhesion layers which are physically separated from each other by a metal layer as “a non-metal layer” contrary to the standard definition of “a non-metal layer” which would not allow for multiple layers separated from each other.  Therefore, examiner interprets “a non-metal layer” accordingly allowing for multiple separate layers to be considered “a non-metal layer”.   However, “a metal layer is not defined as the combination of layers and as such “a metal layer may also include a single layer as is allowed by the standard definition.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0044547 A1).
Regarding claims 1, and 10, Lee teaches a battery case (sheath material) which accommodates (receives) an electrode assembly wherein the case comprising a metal layer of steel or aluminum (comprising aluminum, an aluminum alloy or iron or an iron alloy).  Lee teaches the case also comprises first and second insulating layers wherein the first insulating layer, the metal layer and the second insulating layer are sequentially laminated with the second insulating layer forming the external surface of the case. Lee teaches the first insulating layer may be a material such as cast polypropylene, and the second insulating layer may be nylon or polyethylene terephthalate [0016] and [0043] (non-metal layers).  Lee teaches examples where the metal layer thickness may be 40µm to 100µm [0011] and the thickness of the metal and insulating layers combined may be for example 121 or 162 [0059] [0050]. 
Although Lee does not teach an explicit example wherein the thickness of the metal layer occupies exactly 50% to 70% of the total thickness of the sheath material or the thickness of the metal layer is exactly from 1.04 to 1.50 times that of the non-metal layer, Lee’s thickness range of the metal layer of 40 µm to 100 µm with respect to the total thickness expressed by examples of 121µm to 162 µm results in a metal layer that occupies from about 25% to 82% of the total thickness of the case (sheath) material overlapping the claimed range of 50% to 70% of the total thickness of the sheath material. As such the thickness of the metal layer would be from about .37 to 4.76 times that of the non-metal layer overlapping the claimed range of from 1.04 to 1.50 times that of the non-metal layer.
Given the metal layer thicknesses taught by Lee, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the metal thickness range within the range taught by Lee and the total thickness to within at least a range represented by the example thicknesses of Lee providing for a metal layer that occupying within about 31% to 62% of the total thickness of the case (sheath) material and overlapping the claimed range of 50% to 70% of the total thickness of the sheath material and metal layer thickness from about .82 to 1.61 times that of the non-metal layer and overlapping the claimed range of from 1.04 to 1.50 times that of the non-metal layer.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 6, Lee teaches all of the limitations of claim 1 including the relative thickness ranges of the metal layer with respect to the overall thickness and thus the insulation layer thickness.  Since Applicant indicates that the thermal conductivity of a battery with the identical materials is dependent upon the metal thickness in relation to the insulating layer thickness as seen in paragraphs [0039] and [0040] of the instant specification, the product of Lee is expected to inherently have the claimed Thermal conductivity of from 120 to 150 W/mk.
Regarding claim 7, Lee teaches all of the limitations of claim 1 and further teaches a first accommodating portion and a second accommodating portion which form the sheath of the battery and the thickness of the battery.  Lee teaches the depth of each of the first and second accommodating portions as from 1 to 4mm. 
Although Lee does not expressly teach the exact range of battery thickness of from 2.5 mm to 6 mm, Lee teaches the depth of each of the accommodating portions as from 1 mm to 4 mm resulting in the thickness range of the battery being between 2 and 8 mm which significantly overlaps the claimed thickness range.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a total thickness of 2mm to 8mm as taught by Lee overlapping the instant claimed range of from 2,5mm to 6mm as the total thickness of the combined accommodating portions (thickness of the battery).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0044547 A1) in view of Saito et al (US 2005/0132562 A1).
Regarding claim 8, Lee teaches all of the limitations of claim 1.
Lee does not explicitly teach an example with sheath thickness of 80 to 120µm. 
However, Lee teaches at least one example at a total thickness of the metal and non-metal layers at about 121 µm and further teaches the desire to decrease the thickness [0044].  Additionally, Saito teaches a battery sheath that is a combination of metal and polymer that has a thickness range of 20 µm to 150 µm.
Considering Lee’s lack of a full thickness range and a desire to reduce the thickness it would have been obvious to and well within the skill of a person having ordinary skill in the art before the effective filing date of the claimed invention to use a total thickness range of as high as 162 µm as taught by Lee to as low as 20µm as taught by Saito overlapping the instant claimed range of 80 µm to 120 µm as appropriate for the intended purpose.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
 
Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0044547 A1) in view of Hatta et al (US 2012/0276443 A1).
Regarding claim 3, Lee teaches all of the limitations of claim 1 as set forth above including a first insulation layer of cast polypropylene (CPP) and a second insulating layer of nylon or polyethylene terephthalate (PET), the second insulating layer forming the external appearance of the case (sheath) (and the first insulating layer defining an internal surface of the sheath) [0043] and (Fig 2).
Lee does not teach an adhesive layer between the metal and the insulating layers.  
However, Hatta teaches a similar structure with a metal layer and insulating layers on either side and application of an adhesive layer having a thickness of 2-3µm between the metal and insulation layers of a pouch [0010] and [0061] used for enclosing a battery cell (claims 14 and 16) that adheres the metal layer to the insulating layer.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a 2 µm thick adhesive layer between the metal and insulation layers of Lee resulting in a total thickness of the case (sheath) of 166µm.
Regarding claims 4, 5 and 9, Lee in view of Hatta teaches all of the limitations of claim 3.
Lee does not explicitly teach the thicknesses of each insulating layer.  Absent a teaching of the thicknesses of the insulation layers, one of ordinary skill would have been to refer to similar art.
Since Hatta further teaches relative thicknesses of the individual insulating layers similar to Lee wherein the thickness of the nylon or PET film layer is about 1/2 the thickness of the cast polypropylene film layer [0061] and, given the stated thickness of the metal layer of Lee, with an associated total thickness of the case (sheath), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the relative thicknesses of the insulation layers Hatta as the insulating layers of Lee.  The resulting thickness of the second nylon or PET film layer of Lee in view of Hatta at about 1/2 the relative thicknesses of the cast polypropylene film would be about 21µm with the first internal layer being about 43µm thick resulting in the first (CPP) layer occupying about 26% of the total thickness of the case (sheath) and the second (PET) insulation layer occupying about 13% of the total thickness.
Claims 1, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 2005/0132562 A1).
Regarding claims 1, 6, 8, and 10, Saito discloses a secondary battery [0004] comprising a positive electrode and a negative electrode placed via a separator and filled with nonaqueous electrolysis solution layers on either side of the metal layer (an electrode assembly) [0005] and with a sheath member [0074] comprising a metal layer which may preferably be aluminum (as in claim 10) covered with insulating polymer layers (a non-metal layer) [0183] [0184] [0185].  Saito teaches the insulator on the front surface (external surface) may be 5-30 µm thick and the insulator on the opposite side (internal surface) may be 5-50 µm thick [0186] [0187] with the metal layer 5-50 µm thick [0185] and a total thickness of the sheath that is not particularly limited other than it falls between preferably 50-120 µm.
Saito does not explicitly teach wherein the thickness of the metal layer occupies 50% to 70% of the total thickness of the sheath material, wherein the thickness of the metal layer is 1.04 to 1.50 times that of the nonmetal layer, or wherein the thickness of the sheath material ranges from 80 μm to 120 μm.
However, Saito teaches the thicknesses of the metal and insulating layers as set forth above which allows for the thickness of the metal to occupy 5 µm / 120 µm to 40 µm / 50 µm or from 4% to 80% of the total thickness and with the thickness of the metal layer ranging from 0.04 to 4.
Therefore, it would have been to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide metal and polymer layer thicknesses resulting in the thickness of the metal to occupy 5 µm / 120 µm to 40 µm / 50 µm or from 4% to 80% of the total thickness overlapping the instant claimed range of 50% to 70% of the total thickness of the sheath material, and with the thickness of the metal layer ranging from 0.04 to 4 times that of the nonmetal layer, overlapping the instant claimed range of  1.04 to 1.50 times that of the nonmetal layer and to use a thickness of from 50-120 µm overlapping the instant claimed range of from 80-120 µm as in claim 8. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). As to the thermal conductivity of the sheath material ranging from 120 to 150 W/mk as claimed in claim 6, it is found to be an inherent characteristic of the battery sheath comprising all the claimed elements.  Since the prior art does disclose a secondary battery sheath comprising substantially the same elements or components as that of the applicant, it is contended that the battery sheath of the prior art is capable of delivering the same energy level of thermal conductivity.
Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the thermal conductivity), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 2005/0132562 A1) in view of Hatta et al (US 2012/0276443 A1).
Regarding claim 3, Saito teaches all of the limitations of claim 1 as set forth above.
Saito does not teach an adhesive layer between the metal and the insulating layers.  
However, Hatta teaches a similar structure with a metal layer and insulating layers on either side and application of an adhesive layer between the metal and insulation layers of a pouch [0010] and [0061] used for enclosing a battery cell (claims 14 and 16) that adheres the metal layer to the insulating layer.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add an adhesive layer between the metal and insulation layers of Saito to improve the adhesiveness of the insulating layers to the metal layer.
Regarding claims 4 and 5, Saito and Hatta teach all of the limitations of claim 3 and Saito teaches the thicknesses of the insulator on the front surface (external surface) second layer may be 5-30 µm thick or 5/105 – 30/50µm which is from 5% to 60% and the insulator on the opposite side (internal surface) first layer may be 5-50 µm thick or 5/85 – 50/60 µm which is from 6% to 83% of the total sheath thickness given the possible combinations [0186] [0187].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of the first and second insulating layers as taught by Saito overlapping the instant claimed ranges of from 20% to 30% of the total thickness of the sheath material for the first layer and from 13 to 20% of the total thickness of the sheath material for the second layer.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 2005/0132562 A1) in view of Lee et al (US 2015/0044547 A1).
Regarding claim 7, Saito teaches all of the limitations of claim 1 as set forth above.
Saito does not teach the battery thickness.  Absent a clear teaching of battery thickness one of ordinary skill would look to similar art for a thickness appropriate for a secondary battery.
As such Lee teaches a first accommodating portion and a second accommodating portion which form the sheath of a battery and the thickness of the battery.  Lee teaches the depth of each of the first and second accommodating portions as from 1 to 4mm. 
Although Lee does not expressly teach the exact range of battery thickness of from 2.5 mm to 6 mm, Lee teaches the depth of each of the accommodating portions as from 1 mm to 4 mm resulting in the thickness range of the battery being between 2 and 8 mm which significantly overlaps the claimed thickness range.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a total thickness of 2mm to 8mm as taught by Lee overlapping the instant claimed range of from 2,5mm to 6mm as the total thickness of the combined accommodating portions (thickness of the battery) and to use that thickness as the battery thickness of Saito.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 2005/0132562 A1) in view of Hatta et al (US 2012/0276443 A1) further in view of Lee et al (US 2015/0044547 A1).
Regarding claim 9, Saito in view of Hatta teaches all of the limitations of claim 3 and Saito further teaches polyethylene terephthalate (heat resistant insulation film), nylon film (heat resistant insulation film), polyethylene film (heat resistant insulation film) and polypropylene film (thermally fusing insulation film) and these materials may be applied to a front surface side and a tab side depending on intended use. 
Saito and Hatta do not explicitly teach the first insulation layer is cast polypropylene (CPP) and a second insulating layer is nylon or polyethylene terephthalate (PET).
However, Lee teaches a similar secondary battery sheath structure wherein the first insulation layer is cast polypropylene (CPP) and a second insulating layer is nylon or polyethylene terephthalate (PET), the second insulating layer forming the external appearance of the case (sheath) (and the first insulating layer defining an internal surface of the sheath) [0043] and (Fig 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a cast polypropylene (CPP) as the first internal insulating layer to thermally fuse to the metal and a nylon or polyethylene terephthalate (PET) as the second insulating layer forming the external appearance of the case (sheath) for a particular purpose.

Response to Arguments
Applicant’s arguments, and amendments filed 4/27/2022 have been fully considered.  The amendments have overcome the rejections under 35  U.S.C. 112 and the rejections have been withdrawn.  The arguments with regard to the rejections under 35, U.S.C. 102 over Lee alone with regard to amended claims are persuasive.  The rejections under 35 U.S.C. 102 and to Lee alone have been withdrawn. However new grounds of rejection of the amended claims have been applied over Lee under 35 U.S.C. 103 and over and in view of Saito as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784